United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3386
                                    ___________

                                         *
United States of America,                *
                                         *
             Appellee,                   *    Appeal from the United States
                                         *    District Court for the
      v.                                 *    Western District of Arkansas.
                                         *
Rene Ramirez-Hernandez,                  *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 15, 2006
                                 Filed: June 5, 2006
                                  ___________

Before ARNOLD, JOHN R. GIBSON, and SMITH, Circuit Judges.
                           ___________

ARNOLD, Circuit Judge.

       Rene Ramirez-Hernandez pleaded guilty to possessing methamphetamine with
the intent to distribute it. See 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(viii). He then
moved to withdraw his plea on the ground that his attorney had coerced him into
making it. The district court1 denied the motion, concluding that there was no fair and
just reason to permit a withdrawal. After sentencing, Mr. Ramirez-Hernandez
appealed, and we affirm.


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
                                           I.
      With the help of a confidential informant, police arranged a meeting to purchase
methamphetamine from Audra Lemus. Ms. Lemus, in agreeing to meet, stated that
a person named Rene might accompany her. Police arrested both Mr. Ramirez-
Hernandez and Ms. Lemus upon arrival. A search of the truck that Mr. Ramirez-
Hernandez was driving yielded approximately ninety grams of methamphetamine.

      Through negotiations with the government, Mr. Ramirez-Hernandez's attorney
secured a plea agreement under which his client agreed to plead guilty to possession
of methamphetamine with the intent to distribute it and the government agreed to
dismiss Mr. Ramirez-Hernandez on a related conspiracy count. Mr. Ramirez-
Hernandez, both in the plea agreement and in his plea colloquy, stated that his plea
was not the product of coercion.

       Shortly before sentencing, Mr. Ramirez-Hernandez received a copy of the pre-
sentence investigation report, which indicated that the guidelines range for his offense
was 121 to 151 months' imprisonment. Mr. Ramirez-Hernandez then filed a pro se
motion asserting that his attorney had coerced him into pleading guilty. According
to Mr. Ramirez-Hernandez, his attorney made him believe that if he pleaded guilty he
would receive a lower sentence than he would if he proceeded to trial. The district
court denied the motion, concluding that Mr. Ramirez-Hernandez likely came to regret
his plea once he saw the pre-sentence report; such regret, the court concluded, did not
amount to a fair and just reason to permit a withdrawal of the plea.

                                          II.
      A district court may permit a defendant to withdraw a guilty plea before
sentencing if there is a fair and just reason for the withdrawal. Fed. R. Crim.
P. 11(d)(2)(B). While the standard is liberal, the defendant has no automatic right to
withdraw a plea. United States v. Wicker, 80 F.3d 263, 266 (8th Cir. 1996). Even if
such a fair and just reason exists, before granting the motion a court must consider

                                          -2-
"whether the defendant asserts his innocence of the charge, the length of time between
the guilty plea and the motion to withdraw it, and whether the government will be
prejudiced if the court grants the motion." United States v. Nichols, 986 F.2d 1199,
1201 (8th Cir. 1993). Where the court sees no fair and just reason to permit
withdrawal, however, these additional matters need not be considered. United States
v. Austin, 413 F.3d 856, 857 (8th Cir. 2005). We review the district court's denial of
the motion to withdraw for an abuse of discretion. Id.

       Although Mr. Ramirez-Hernandez's pro se motion speaks of compulsion, his
argument before the district court essentially was that his attorney's comments made
him think that by pleading guilty he would get a sentence significantly below the
guideline range in the presentence report. A defendant may not withdraw a plea,
however, merely because he misunderstands how the sentencing guidelines will apply
to his case. So long as the district court tells a defendant the statutory range of
punishment that he faces and informs him that the sentencing guidelines will be used
in determining the ultimate sentence, the plea is binding. United States v. Burney,
75 F.3d 442, 445 (8th Cir. 1996). This is true even where the misunderstanding is
caused by defense counsel's erroneous estimation of what the ultimate sentence will
be. Id. The plea agreement that Mr. Ramirez-Hernandez signed stated that the
possession count carried with it a minimum sentence of five and a maximum sentence
of forty years and that the district court would apply the sentencing guidelines in
determining the ultimate sentence. At the plea hearing, the district court confirmed
that Mr. Ramirez-Hernandez was aware of these facts. We therefore conclude that the
district court did not abuse its discretion by denying the motion to withdraw the guilty
plea.

       On appeal, however, Mr. Ramirez-Hernandez recasts the issue from one of
confusion to one of ineffective assistance of counsel. He contends that his attorney's
supposed misstatements amounted to ineffective assistance of counsel and that such
ineffective assistance is a fair and just reason to let him withdraw his guilty plea.

                                          -3-
Claims of ineffective assistance of counsel, however, are usually best litigated in
collateral proceedings, United States v. Payton, 168 F.3d 1103, 1105 n.2 (8th Cir.
1999), cert. denied, 528 U.S. 843 (1999). We will consider ineffective-assistance
claims on direct appeal only where the record has been fully developed, where not to
act would amount to a plain miscarriage of justice, or where counsel's error is readily
apparent. United States v. Cook, 356 F.3d 913, 919-20 (8th Cir. 2004). Here, the
record is not sufficiently developed to let us pass on the merits of Mr. Ramirez-
Hernandez's claim. Most of the questions asked at the hearing on Mr. Ramirez-
Hernandez's motion to withdraw his plea were asked by the district court. A properly
developed record for purposes of determining a claim of ineffective assistance of
counsel would include cross-examination by Mr. Ramirez-Hernandez of his counsel
on the question of what advice counsel gave him. We therefore decline to review
Mr. Ramirez-Hernandez's ineffective-assistance-of- counsel claim, concluding that it
is more properly raised in a separate motion under 28 U.S.C. § 2255. See United
States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

                                         III.
       For the foregoing reasons, we affirm the judgment of the district court, but we
deny without prejudice Mr. Ramirez-Hernandez's claim that his counsel was
ineffective.
                       ______________________________




                                         -4-